Dismissed; Opinion Filed April 22, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00431-CR

                             RAY EMMETT MADDEN, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F15-40260-M

                              MEMORANDUM OPINION
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                Opinion by Justice Partida-Kipness
       On April 1, 2019, Ray Emmett Madden filed his notice of appeal. Two weeks later, his

appellate counsel filed a letter, stating that although he was appointed to represent appellant, the

trial court did not enter an order revoking appellant’s probation; rather, appellant’s probation

conditions had been modified. On April 17, 2019, the district clerk filed a copy of the trial court’s

March 20, 2019 “Order Modifying the Conditions of Community Supervision.”

       Orders modifying conditions of community supervision are not appealable orders.

Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977); see Davis v. State, 195 S.W.3d 708,

710 (Tex. Crim. App. 2006) (legislature has authorized appeal in two instances: one from order

granting probation and one from order revoking probation; “There is no legislative authority for

entertaining a direct appeal from an order modifying the conditions of community supervision.”).
Without an appealable order, this Court has no jurisdiction to entertain an appeal. Abbott v. State,

271 S.W.3d 694, 697 (Tex. Crim. App. 2008).

       We dismiss this appeal.




                                                  /Robbie Partida-Kipness/
                                                  ROBBIE PARTIDA-KIPNESS
                                                  JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
190431F.U05




                                                –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 RAY EMMETT MADDEN, Appellant                          On Appeal from the 194th Judicial District
                                                       Court, Dallas County, Texas
 No. 05-19-00431-CR         V.                         Trial Court Cause No. F15-40260-M.
                                                       Opinion delivered by Justice Partida-
 THE STATE OF TEXAS, Appellee                          Kipness. Justices Whitehill and Pedersen,
                                                       III participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 22nd day of April, 2019.




                                                 –3–